Orders, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 22, 2010, which, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect were supported by clear and convincing evidence (see Social Services Law § 384-b [7]). *699The record shows that the agency exercised diligent efforts to encourage and strengthen the parental relationship by, inter alia, assisting the mother in filling out applications for housing and in challenging the denial of her applications, referring her for mental health services and drug treatment programs, and scheduling visitation. Despite these efforts, the mother failed to maintain contact with the children on a consistent basis, refused drug treatment and failed to obtain suitable housing (see Matter of Calvario Chase Norall W. [Denise W.], 85 AD3d 582 [2011]).
A preponderance of the evidence shows that termination of the mother’s parental rights was in the best interest of the children, who had been in foster care for more than four years and needed permanency. A suspended judgment is not warranted because the mother significantly delayed addressing the problems that remained unresolved at the time of disposition, including completion of a drug treatment program, which prevented the return of the children (see Matter of Nakai H. [Angela B.H.], 89 AD3d 434 [2011]). Concur — Mazzarelli, J.P., Catterson, Moskowitz, Manzanet-Daniels and Román, JJ.